822 F.2d 56Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charlie WALTON, Jr., Plaintiff-Appellant,v.GEORGIA-PACIFIC CORPORATION, a Georgia Corporation;  Henry GGrigg, Jr., individually and in his official capacity asPlant Manager for the Georgia- Pacific Plywood Plant inEmporia, Virginia, Defendant-Appellee.
No. 87-3040.
United States Court of Appeals, Fourth Circuit.
Submitted April 29, 1987.Decided June 18, 1987.

Before PHILLIPS, WILKINSON and WILKINS, Circuit Judges.
Charlie Walton, Jr., appellant pro se.
Patricia Kyle Epps, Christine Hope Perdue, Hunton & Williams, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order refusing relief under 42 U.S.C. Sec. 1981 is without merit.*   Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Walton v. Georgia-Pacific Corp., C/A No. 86-317-R (E.D.Va., Jan. 29, 1987).


2
AFFIRMED.



*
 The district court also properly determined that plaintiff was not entitled to relief under 29 U.S.C. Sec. 660(c) or 29 U.S.C. Sec. 185